

115 HR 5993 IH: Fixing Housing Access Act of 2018
U.S. House of Representatives
2018-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5993IN THE HOUSE OF REPRESENTATIVESJune 1, 2018Mr. Gottheimer (for himself and Mr. Zeldin) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 31, United States Code, to provide for certain limitations and clarifications on
			 false claims and civil actions related to Federal Housing Administration
			 programs, Veteran Administration, and for other purposes.
	
 1.Short titleThis Act may be cited as the Fixing Housing Access Act of 2018. IFalse Claims 101.Amendments to the False Claims Act (a)False claims procedureSection 3731(b) of title 31, United States Code, is amended—
 (1)by striking subsection (b) and inserting the following:  (b)A civil action under section 3730 may not be brought—
 (1)except as provided in paragraph (2), after the later of more than— (A)6 years after the date on which the violation of section 3729 is committed; or
 (B)3 years after the date when facts material to the right of action are known or reasonably should have been known by the official of the United States charged with responsibility to act in the circumstances, but in no event more than 10 years after the date on which the violation is committed; or
 (2)in the case of any claim subject to section 3729(e), more than— (A)6 years after the date on which the violation of section 3729 is committed, if such violation occurs in connection with obtaining government insurance or guaranty of a loan or submitting periodic certifications regarding the status of the person or single asset entity; or
 (B)3 years after the date on which the violation of section 3729 is committed, if such violation occurs in connection with obtaining the payment of a claim for government insurance or guaranty benefits in respect of a loan, and, in each case, without explicit written consent from the Secretary responsible for the government guaranty or insurance program.; and
 (2)by striking subsection (d) and inserting the following:  (d)In any action brought under section 3730, the United States shall be required to prove all essential elements of the cause of action, including damages, with respect to each false claim, by a preponderance of the evidence..
 (b)False claimsSection 3729 of title 31, United States Codes, is amended by adding at the end the following—  (e)ClaimsIn the case of any claim arising from the Indian Home Loan Guarantee Program, the Native Hawaiian Housing Loan Guarantee Program, and any program administered by the Federal Housing Administration, the Department of Veterans Affairs, or the Rural Housing Service of the Department of Agriculture, or any successor thereto, the following apply notwithstanding any other provision of this chapter:
 (1)If the violation of section 3729 is based on a false or fraudulent record or statement in connection with obtaining government insurance or guaranty of a loan, the violation of this section is deemed to have been committed as of the effective date of such insurance or guaranty.
 (2)If the violation of section 3729 is based on a false or fraudulent record or statement in connection with obtaining either government insurance or guaranty of a loan or submitting periodic certifications regarding the status of the person or single asset entity, for purposes of such a claim, the term damages shall mean the net amount of actual losses after subtracting any net liquidation proceeds received by the Government in disposition of the property giving rise to such damages.
 (3)If the violation of section 3729 is based on a false or fraudulent record or statement in connection with obtaining either government insurance or guaranty of a loan or payment of a claim in respect of such insurance or guaranty, the Government will not be considered to have sustained damages because of such false or fraudulent record, statement, or claim to the extent that either the loan would have been eligible for insurance or guaranty or the claim would have been eligible for payment under the applicable government program, even if a false or fraudulent record or statement had not been made or even if the loan would have been eligible if overpaid.
 (4)A false or fraudulent record or statement is material to a false or fraudulent claim only if the submission of such record or statement or its related information to the Government—
 (A)is expressly required by the Government program requirements, including loan level certification, implied certifications, and sub-regulatory guidance, as part of the eligibility criteria for the Government’s issuance of the applicable insurance or guaranty policy;
 (B)is made with respect to an individual loan, including loan level certification; and (C)influenced the Government’s insurance or guaranty, or payment of money or property, based on the proper application of the applicable Government program requirements in connection with such individual claim..
				IIIncreased Housing and Urban Development Clarity and Enforcement
 201.Report and Study on defect taxonomyThe Secretary of Housing and Urban Development shall, not later than 90 days after the date of enactment, complete a study and report to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate on the authority and funding needed to ensure enforcement and educational and outreach effort regarding the Single Family Housing Loan Quality Assessment Methodology (in this Act referred to as the defect taxonomy).
 202.GuidanceThe Secretary of Housing and Urban Development shall publish guidance to clarify the remedy and enforcement procedures for mortgage defects related to the loan-level mortgagee and underwriter certifications on the HUD Addendum to Uniform Residential Loan Application and the Direct Endorsement Approval for a HUD/FHA–Insured Mortgage in accordance with the defect taxonomy. Such guidance shall include an effective date for such procedures to take effect within a reasonable amount of time after publication, but not later than 6 months after the effective date of this legislation.
 203.Report on effects of actionsNot later than 180 days after the issuance of guidance under section 202, the Secretary of Housing and Urban Development shall complete a study and submit a report to the committees referred to in section 201 on the effects of any actions taken by the Secretary with regard to—
 (1)attracting private capital back to the Federal Housing Administration market; and (2)whether Single Family Housing Loan Quality Assessment Methodology adequately ensured the government has resources to prosecute and deter bad actors and protect consumers.
 204.Additional guidanceThe Secretary of Housing and Urban Development shall publish guidance to ensure lenders are responsible for the taxonomy standards in effect at the time the standards were implemented by the Secretary.
			IIIAmendments to the Financial Institutions Reform, Recovery, and Enforcement Act of 1989
 301.Amendments to the Financial Institutions Reform, Recovery, and Enforcement Act of 1989Section 951(h) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1833a(h)) is amended—
 (1)by striking A civil action and inserting the following:  (1)In generalExcept as provided in paragraph (2), a civil action;
 (2)by moving paragraph (1), as added by subsection (a), 2 ems to the right; and (3)by adding at the end the following:
					
 (2)ExceptionIn the case of any action under this section arising from the Indian Home Loan Guarantee Program and the Native Hawaiian Housing Loan Guarantee Program or any program pertaining to residential mortgage loans insured or guaranteed by the Federal Housing Administration, the Department of Veterans Affairs or the Rural Housing Service of the Department of Agriculture, or any successor thereto, the action may not be commenced more than—
 (A)6 years after the date on which the violation of this Act is committed, if such violation occurs in connection with obtaining government insurance or guaranty of a loan; or
 (B)3 years after the date on which the violation of this Act is committed, if such violation occurs in connection with obtaining the payment of a claim for government insurance or guaranty benefits in respect of a loan, and, in each case, without explicit written consent from the Secretary responsible for the government guaranty or insurance program..
				